TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                       JUDGMENT RENDERED June 11, 2019


                             NO.  03-19-00183-CV


                   Austin Specialty Foods, LLC, Appellant

                                     v.

                    Community Brewing Co., LLC, Appellee



            APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE Chief Justice Rose, Justices Kelly and Smith
         DISMISSED ON JOINT MOTION -- OPINION BY Chief Justice Rose
                                      n


This is an appeal from the judgmenttrial court’s order issued on  March  15,
2019.  Appellant,  Austin  Specialty  Foods,  LLC  and  Appellee,  Community
Brewing Co., LLC have filed a  joint  motion  to  dismiss  the  appeal,  and
having considered the motion, the Court agrees that  the  motion  should  be
granted.  Therefore, the Court grants the joint  motion  and  dismisses  the
appeal.  Each party shall bear its own costs and  attorneys’  fees  relating
to this appeal, both in this Court and in the court below.